DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species d in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that FIGS. 8a and 8b should have been grouped with FIGS. 6 and 7 in species d instead of FIG. 5 in species c.  This is persuasive, therefore Applicant’s election of species d will include FIGS. 6-7, 8A, and 8b. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-10 are pending, claims 8 and 9 have been withdrawn from consideration, and claims 1-7 and 10 are currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019 and 03/11/2021 have been considered by the examiner.
The information disclosure statement filed 10/04/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuscher et al. (U.S. 2018/0055341).
With respect to claim 1, Tuscher et al. teaches an optical system for a side-viewing endoscope with a central beam path that has a distal lateral viewing angle θ relative to a longitudinal axis of an endoscope shaft of the endoscope, the optical system comprising:
a distal optical assembly (FIG. 1) having a prism group (4) configured to deflect incident light from a field of view defined around the lateral viewing angle in a direction of the longitudinal axis of the endoscope shaft by means of reflection at a first reflective surface (6) and at a second reflective surface (7);
wherein the prism group comprises two or more prisms (20, 25), mutually adjacent boundary surfaces of the two or more prisms are arranged in pairs parallel to each other (FIG. 1) and are separated by a gap in each case (gap filled by adhesive 24), wherein a total reflection of incident light from outside a field of view takes place at a boundary surface between a prism of the two or more prisms and a corresponding gap (para [0049]), wherein the prism group has a cylindrical envelope with a diameter D (cylindrical envelope is not defined and a of the central beam path (FIG. 1);
an entry surface of the first prism has a length L, defined as a length of a line of intersection of the entry surface with a plane that is spanned by the central beam path (FIG. 1); and
the first prism meets the conditions:
                
                    a
                    <
                    
                        
                            cos
                        
                        ⁡
                        
                            θ
                        
                    
                    ∙
                    
                        
                            tan
                        
                        ⁡
                        
                            β
                        
                    
                    ∙
                    
                        
                            D
                        
                        /
                        
                            2
                             
                        
                    
                     
                    a
                    n
                    d
                     
                    L
                    <
                    
                        
                            D
                        
                        /
                        
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                    
                
            
With respect to claim 2, Tuscher et al. teaches the prism group comprises the first prism, a second prism and a third prism, wherein the second prism is configured to have a wedge-shape, wherein a wedge angle of the second prism borders a side of the first prism opposite the wedge angle of the first prism, and the wedge angle of the first prism borders a side of the second prism opposite the wedge angle of the second prism so that the gaps between the first, second and third prisms are angled relative to the central beam path in different directions (FIG. 1).
With respect to claim 4, Tuscher et al. teaches the gap is filled with a medium that has a lesser optical density than a glass used for the two or more prisms (para [0056]).
With respect to claim 6, Tuscher et al. teaches the two or more prisms comprise at least the first prism and a second prism, at least one of the first prism and the second prism having one or more of a lower cut and an upper cut (FIG. 1).
With respect to claim 10, Tuscher et al. teaches a side-viewing endoscope comprising an optical system according to claim 1 (claim 19 for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuscher et al. (U.S. 2018/0055341).
Tuscher et al. teaches an optical system as set forth above.  However, Tuscher et al. does not explicitly teach the wedge angle of the second prism is 2β.
With respect to claim 3, the currently pending application teaches the 2β wedge angle of the second prism is necessary in order to prevent ghost images and flares (para [0019] of the currently pending specification).  Tuscher et al. teaches a partial reflective coating of the second reflection surface according to the invention can be considered that of being able to effectively prevent stray light and ghost images as may arise, in particular, in the case of only using a total internal reflection for the beam deflection (para [0019]).  Tuscher et al. further teaches the angle conditions in the imaging beam path 9 are selected in such a way that an adjacent region 11 of the second reflection surface 7, in which total internal reflections may likewise take place, is formed outside of the transmission region 5 and hence within the reflectively coated region of the second reflection surface 7…because the partial reflective coating can prevent extraneous light that is incident through the light entrance or through an object-side optical unit from directly entering into an image-side optical unit (para [0051]).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the wedge angles of the of Tuscher et al. prisms so that the wedge angle of the second prism is 2β because Tuscher et al. teaches there was a recognized need to prevent ghost images, and there are a finite number of wedge angle combinations between the first prism and the second prism while still maintaining the footprint of the Tuscher et al. device.  Because Tuscher et al. does not require specific angles are necessary but rather is directed to “angle conditions” that .

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuscher et al. (U.S. 2018/0055341) in view of Kasai (U.S. 7,280,283).
Tuscher et al. teaches an optical system as set forth above.  However, Tuscher et al. does not teach  the medium is selected from a group consisting of a vacuum, an inert atmosphere or air.  Tuscher et al. further does not teach the lower cuts or upper cuts are formed stacked in height.
With respect to claim 5, Kasai teaches an analogous optical system wherein a gap between two prisms is filled with a medium that has a lesser optical density than a glass used for the two or more prisms, wherein the medium is selected from a group consisting of a vacuum, an inert atmosphere or air (11:65-67).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Tuscher et al. to utlize an air gap as taught by Kasai because such a modification is a simple substitution of one known element for another, and the results would have been predictable.
With respect to claim 7, Kasai teaches an analogous optical system wherein the two or more prisms comprise at least the first prism and a second prism, at least one of the first prism and the second prism having one or more of a lower cut and an upper cut,  wherein the lower cuts or upper cuts are formed stacked in height (FIG. 10, 12 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the prisms of Tuscher et al. to utilize the prism configuration as taught by Kasai in order to minimize the movement of the center of an image on the image plane with respect to decentration of the front unit and the rear unit (13:7-20 of Kasai).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795